Citation Nr: 0718119	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from January 30, 2005 to 
February 8, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 administrative 
decision of the Little Rock, Arkansas VA Medical Center 
(VAMC), which granted payment for unauthorized private 
medical care received at Baxter Regional Medical Center from 
January 28, 2005 to January 29, 2005, and denied payment for 
the remainder of the veteran's hospitalization, from January 
30, 2005 through February 8, 2005.  After the VAMC issued a 
statement of the case (SOC) in July 2005, the veteran's 
timely substantive appeal was received in August 2005.

The veteran requested a videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in February 2006.

In his July 2005 letter to Congressman Boozman, the veteran 
appears to claim that entitlement to payment or reimbursement 
of unauthorized private medical expenses was warranted for 
other hospital stays.  These issues are referred to the 
appropriate decision maker for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2005 notice to the veteran of the provisions of the 
VCAA did not address the criteria required to substantiate a 
claim of entitlement to reimbursement or payment of 
unauthorized private medical care.  The statement of the case 
issued in September 2005 provided the citations to applicable 
law and regulations but did not actually provide the text of 
the governing law and regulations.  The claim was not 
readjudicated on the merits are the veteran received initial 
notice of the applicable law and regulations.

The veteran attempted, after his February 2006 hearing before 
the Board, to obtain medical opinion that he met the criteria 
for payment of the medical care at issue, but the opinions 
obtained do not address each of the elements necessary for 
the veteran to substantiate his claim.  The Board cannot say 
with certainty that the veteran has not been prejudiced by 
the fact that he was not provided with a complete copy of the 
applicable law and regulations.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007.  Therefore, it is the 
Board's opinion that the claim must be Remanded to the VAMC 
for further notice to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a copy of the 
full text of 38 U.S.C.A. § 1728 and 
38 C.F.R. §§ 17.52 and 17.120.  

2.  The VAMC should determine whether the 
veteran's disability was rated as 
permanent and total at the time of the 
January 28, 2005 to February 8, 2005 
private medical treatment.  If not, the 
veteran should have an opportunity to 
present evidence that the empyema for 
which the veteran was treated was 
secondary to or aggravated by a service-
connected disability.

3.  Afford the veteran an opportunity to 
establish that he was not stable enough to 
be discharged or transferred from Baxter 
Regional Medical Center, Mountain Home, 
Arkansas, to the nearest VAMC, in Little 
Rock, Arkansas, some 3.5 hours away.  

4.  Thereafter, the VAMC should review the 
payment claim file.  If any further 
development is suggested by the results of 
the development ordered above, such further 
development must be conducted.  Then, the 
VAMC should readjudicate the claim.  If the 
benefit sought remains denied, an 
appropriate supplemental statement of the 
case should be furnished to the veteran and 
his representative, and they should have 
the opportunity to respond. 

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



